Citation Nr: 1502473	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease with chronic and recurrent strain of the right shoulder, residuals of trauma (right shoulder disability). 



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served in the Tennessee Army National Guard, which included periods of active duty for special work from May 1996 to September 1996 and active duty from February 1984 to February 1986, from September 1990 to June 1991, from January 2003 to July 2004, and from October 2008 to November 2009.
  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for degenerative joint disease with chronic and recurrent strain of the right shoulder, residuals of trauma, and assigned a 10 percent evaluation effective from February 22, 2011.

The Board remanded the case for further development in December 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA electronic claims file reveals documents that are duplicative or irrelevant to the present appeal. 


FINDING OF FACT

The Veteran's degenerative joint disease with chronic and recurrent strain of the right shoulder, residuals of trauma, is not productive of limitation of motion of the major arm at shoulder level.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease with chronic and recurrent strain of the right shoulder, residuals of trauma, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.27, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for a right shoulder disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for a right shoulder disability.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment and personnel records have been obtained.  In addition, all identified, available, and relevant post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  In the December 2013 remand, the Board directed the RO to obtain outstanding VA treatment records from the VA Medical Center in Mountain Home, Tennessee, dated from December 2011 to the present.  Those records have been obtained and associated with the record, in accordance with the remand directives.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The Veteran was also afforded VA examinations in June 2011 and January 2014 in connection with his claim.  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, and fully address the rating criteria that are relevant to rating the disability in this case.  In his November 2011 notice of disagreement and November 2012 substantive appeal, the Veteran reported that his right shoulder symptoms had worsened.  Therefore, in the December 2013, the Board instructed the RO to afford the Veteran an additional VA examination to ascertain the current severity and manifestations of his service-connected right shoulder disability.  

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right shoulder disability since he was last examined. 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2014).

Finally, the Board notes that the case was remanded in December 2013 so that, as noted above, additional VA treatment records and a current VA examination could be obtained.  As noted above, there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


II.  Law and Analysis

The Veteran contends that a higher initial evaluation in excess of 10 percent is warranted for his service-connected right shoulder disability.  For the reasons and bases explained below, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are generally warranted, with certain staged ratings based on the evidence, as discussed below.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran is currently assigned a 10 percent evaluation for degenerative joint disease with chronic and recurrent strain of the right shoulder, residuals of trauma, pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5010.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5201 (limitation of motion of the arm).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, a 20 percent disability evaluation is warranted for limitation of motion of the major arm at shoulder level, and a 30 percent is assigned for limitation of motion of the major arm to midway between the side and shoulder level. A 40 percent evaluation is assigned for limitation of motion of the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, the record indicates that the Veteran is right hand dominant.  

In a November 2011 notice of disagreement, the Veteran stated that the range of motion in his right shoulder had progressively decreased, that he could not raise his right arm up over his head, and that lateral movement was extremely painful.  In a November 2012 statement, associated with the substantive appeal, the Veteran added that the painful and increasingly limited motion of his right arm had affected his employment possibilities.

VA treatment records document the Veteran's treatment for right shoulder pain complaints.  A September 2013 VA medical record indicates that the Veteran had symmetrical and full shoulder abduction, but reduced right shoulder shrugging.  

The Veteran was afforded a VA examination in June 2011 during which he was diagnosed with degenerative joint disease, chronic and recurrent strain and residuals of trauma of the right shoulder.  The Veteran indicated that he was right hand dominant and stated that he worked as a truck driver.  He reported that his right shoulder symptoms had progressively worsened since the onset of his disability and that he had a poor response to treatment with Naprosyn.  With respect to specific symptoms, the Veteran stated that he experienced pain, stiffness, weakness, and limited motion of the right shoulder joint.  However, he did not have instability, incoordination, dislocation or subluxation, locking, or flare-ups.  

On physical examination of the right shoulder, range of motion testing revealed flexion from 0 to 150 degrees with pain on motion; abduction from 0 to 140 degrees with pain on motion; external rotation from 0 to 90 degrees with pain on motion; and internal rotation from 0 to 90 degrees with pain on motion.  The examiner noted that there was objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of motion.  The physical examination also revealed crepitus and tenderness in the right shoulder.  There was no inflammatory arthritis and no joint ankylosis.  The VA examiner stated that the Veteran's right shoulder disability would have a significant effect on his occupation as a truck driver, to include problems with lifting, carrying, and reaching, in addition to pain and lack of stamina.   

In accordance with the Board's December 2013 remand instructions, the Veteran was afforded a VA examination in January 2014.  The Veteran was diagnosed with degenerative joint disease, internal derangement, superspinatus tendinopathy and/or tear, infraspinatus tendinopathy and/or tear, subcapularis tendinopathy and/or tear, and acromioclavicular arthritis.  The Veteran reported aching, throbbing, dull, sharp, grinding pain, and soreness.  He reported continuous daily pain with daily flare-ups lasting from 2 to 48 hours.  The Veteran stated that the flare-ups decreased his daily functioning by 30 to 50 percent.  Moreover, the Veteran was unable to lift greater than 10 pounds, reported difficulty driving, was unable to climb ladders, push/pull, reach, work overhead, or use hand controls.  He stated that he avoided activities which aggravated the pain and relied on ice and non-narcotic medication to alleviate the pain. 

Range of motion testing revealed right shoulder flexion to 100 degrees with objective evidence of painful motion and abduction to 130 degrees with objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  However, post-test range of motion indicated that flexion improved to 110 degrees and abduction remained at 130 degrees.  Significantly, the examiner noted that the Veteran had no additional limitation in range of motion of the shoulder following repetitive use testing.  The examiner stated that the Veteran did have functional loss and/or functional impairment of the shoulder after repetitive use in terms of less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  The Veteran did have localized tenderness or pain on palpation of the shoulder joint in addition to guarding of the right shoulder.  He demonstrated normal right shoulder strength of three out of five in muscle testing indicating active movement against gravity.  There was no ankylosis of the right shoulder joint.  The Hawkin's test was positive for impingement, and an empty-can test was positive for rotator cuff pathology.  An external rotation/infrapinatus strength test, lift-off subscaularis test, and cross-body adduction test were positive.  In addition, there was tenderness on palpation of the acromioclavicular joint.  The examiner noted that there was a history of mechanical symptoms, such as clicking and catching.  There was no history of recurrent dislocation or subluxation of the right shoulder.  A crank apprehension and relocation test was positive, which indicated possible right shoulder instability, but the examiner had expressed that, upon physical examination of the right shoulder joint, there was no instability.  The examiner stated that the Veteran did have an acromioclavicular joint condition of the clavicle or scapula.  The examiner noted that the Veteran had neck and back pain secondary to the service-connected right shoulder injury.   

The examiner noted that the Veteran's shoulder condition impacted his ability to work.  However, the examiner added that the Veteran could continue his duties of employment without restriction, but that in the future, there would likely be loss of function. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 10 percent for his right shoulder disability. 

Initially, the Board notes that the Veteran is already assigned a 10 percent evaluation, and there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. Therefore, an increased evaluation is not warranted under Diagnostic Codes 5003 and 5010.

To warrant a higher 20 percent rating under Diagnostic Code 5201, the evidence must show the functional equivalent of limitation of motion to the shoulder level or 90 degrees.  The Board notes that the Veteran demonstrated some limitation of motion during the VA examinations conducted during the appeal period; however, range of motion testing did not show that his right arm was limited to shoulder level.  For example, the June 2011 examination revealed that the Veteran's right shoulder flexion was limited to 150 degrees, and the VA examiner stated that there were no additional limitations after three repetitions of range of motion.  The January 2014 examiner found flexion was limited to 100 degrees with no additional limitations of motion found after three repetitions.  In fact, the Veteran demonstrated forward flexion from 0 to 110 following repetitive use testing of his right arm.  The examiner noted that, although the right shoulder function was additionally limited by pain, less movement than normal, weakened movement, excess fatigability, and incoordination with repetitive motion, there was no additional loss in range of motion.  Thus, a 20 percent rating is not warranted under Diagnostic Code 5201 for limitation of motion of the right arm to shoulder level.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's statements at the VA examinations and in written submissions.  The Veteran has contended that he is very limited in daily activities because of shoulder pain and limited motion.  The Veteran is competent to report as to the symptoms he experiences, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise, which show that he does not have the requisite limitation of motion under the rating criteria even when pain is considered.  

The Board has also considered whether an increased evaluation would be assignable under other relevant diagnostic codes, including that governing ankylosis of scapulohumeral articulation, impairment of the humerus, and impairment of the scapula or clavicle; however, the Board finds that the criteria for a higher or separate rating under these provisions are not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  In this regard, the Veteran has not been shown to have ankylosis of scapulohumeral articulation.  In fact, the January 2014 VA examiner indicated that there was no ankylosis or history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint. The January 2014 VA examiner did note that there was an AC joint condition or other impairment of the clavicle or scapula; however, he did not report any malunion, nonunion, deformity, or dislocation as required under Diagnostic Code 5202 and 5203.  Moreover, the August 2011 VA examiner specifically indicated that there was no deformity, giving way, episodes of dislocation or subluxation, and ankylosis.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Code 5200, 5202, or 5203.

The Board also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca.  However, an increased evaluation for the Veteran's right shoulder disability is not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are supported by pathology consistent with the assigned rating, and no higher, for the entire appeal period.  In this regard, the Board observes that the Veteran complained of chronic shoulder pain during treatment at the VA Medical Center, and the VA examiners noted that the Veteran complained of pain throughout range of motion testing.  However, the effect of the pain on the Veteran's right shoulder is contemplated in the assigned disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish functional impairment to the degree that would warrant an increased evaluation based upon limited motion at shoulder level.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent is warranted for the Veteran's right shoulder disability; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In addition, the preponderance of the evidence is against higher evaluation under the remaining diagnostic codes.


III.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right shoulder disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his primary complaints of pain, weakness, and limitation of motion.

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right shoulder disability under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).
ORDER

An initial rating in excess of 10 percent for degenerative joint disease with chronic and recurrent strain of the right shoulder, residuals of trauma, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


